EXHIBIT 10.4J

INSTRUCTIONS

Shares of Restricted Stock

A Long Term Incentive Award

(The Agreement begins after this page)

You will be deemed to have accepted this Restricted Stock award and agreed to be
bound by the terms and conditions of the Notice of Grant and Signature Page, the
Restricted Stock Agreement and the Plan (as defined in such Notice) unless you
inform the Company in writing that you wish to decline the Restricted Stock
award.

To decline the Restricted Stock Award, please send written notice of your
decision to decline this Restricted Stock award to the Stock Plan Administrator
as follows:

 

  •  

via e-mail

 

  •  

alma.gonzalez-monarrez@watson.com

 

  •  

via inter-office mail

 

  •  

Stock Plan Administrator, Corona, Bldg 4, Finance Dept

 

  •  

or via regular mail to

  Actavis, Inc.

  Attn: Stock Plan Administrator

  Bldg 4, Finance Department

  P.O. Box 1900

  311 Bonnie Circle

  Corona, CA 92878

In order to be effective, your written notice to decline the Restricted Stock
Award must be received by the Stock Plan Administrator prior to the date that is
[30] days immediately following the Date of Grant set forth on the Notice of
Grant and Signature Page. The company, including its stock plan administration,
will not be responsible for any delivery delay of your notice for any reason.

If you do not decline this Restricted Stock award within [30] days immediately
following the Date of Grant, you will be deemed to have accepted this Restricted
Stock award. Should you choose to decline this grant; the grant will be updated
to reflect your decision.

Shares of Restricted Stock



--------------------------------------------------------------------------------

ACTAVIS, INC.

2001 INCENTIVE AWARD PLAN

NOTICE OF GRANT AND SIGNATURE PAGE

Congratulations, you (“Holder”) have been granted an award of restricted shares
of Common Stock of Actavis, Inc., a Nevada corporation (the “Company”), subject
to the restrictions imposed under this Notice of Grant and Signature Page and
the Award Agreement (the “Restricted Stock” award). The Restricted Stock award
is subject to the terms and conditions of the Award Agreement and the Amendment
and Restatement of The 2001 Incentive Award Plan of the Company, as amended from
time to time (the “Plan”), which are attached hereto as Exhibits 1-A and 1-B,
respectively, and of which this Notice of Grant and Signature Page is a part. By
accepting (or being deemed to have accepted) the Restricted Stock award, you
represent and warrant to the Company that you have read the Award Agreement and
the Plan and agree to be bound by their terms and conditions. Capitalized terms
not otherwise defined in this Notice of Grant and Signature Page shall be as
defined in the Plan and the Award Agreement.

Subject to the terms and conditions of the Award Agreement and the Plan, the
terms and conditions of this Restricted Stock award are set forth below:

 

Holder’s Name: FIRST_NAME, LAST_NAME

   Total Number of Shares Granted:    TOTAL_SHARES_GRANTED,

Date of Grant: OPTION_DATE, Month DD, YYYY

Subject to the terms and restrictions of the Award Agreement and the Plan, this
Restricted Stock award shall be eligible to become vested in accordance with the
following schedule:

 

On Each of These Dates

  

This Restricted Stock Award Shall be Eligible to Become

Vested with Respect to the Following Number of Shares

VEST_DATE_PERIOD1,’Month DD, YYYY’

   SHARES_PERIOD1

VEST_DATE_PERIOD2,’Month DD, YYYY’

   SHARES_PERIOD2

Total Shares

   TOTAL_SHARES_GRANTED

NOTE, schedule does not reflect cumulative vesting.

IN WITNESS WHEREOF, the Company has granted this Restricted Stock award, subject
to the terms and conditions set forth herein, on the Date of Grant specified
above.

 

  ACTAVIS, INC.  

LOGO [g448020g33w16.jpg]

    Chief Executive Officer  

GRANT NO: OPTION_NUMBER

 

ACCOUNT_ID / Shares of Restricted Stock



--------------------------------------------------------------------------------

EXHIBIT 1-A

AWARD AGREEMENT

THIS AWARD AGREEMENT, dated as of the Date of Grant appearing on the Notice of
Grant and Signature Page hereof, is made by and between Actavis, Inc., a Nevada
corporation (the “Company”), and the Employee whose name appears on the Notice
of Grant and Signature Page hereof (“Holder”).

WHEREAS, the Company wishes to grant to Holder shares of its Common Stock,
pursuant to the terms and conditions and restrictions of the Notice of Grant and
Signature Page, this Award Agreement and the Amendment and Restatement of The
2001 Incentive Award Plan of Actavis, Inc., as amended from time to time (the
terms of which are hereby incorporated by reference and made a part of this
Award Agreement, the “Plan”); and

WHEREAS, it has been determined that it would be to the advantage and best
interest of the Company and its stockholders to grant Holder the Restricted
Stock award as an inducement to enter into or remain in the service of the
Company or its Subsidiaries and as an incentive for increased efforts during
such service.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

ISSUANCE OF RESTRICTED STOCK

Section 1.1 – Issuance of Restricted Stock. In consideration of the recitals,
Holder’s agreement to remain in the employ of the Company or a Subsidiary, and
for other good and valuable consideration, the Company agrees to issue to Holder
the shares of Common Stock specified in the Notice of Grant and Signature Page
(the “Restricted Stock”) upon the terms and conditions set forth in this Award
Agreement. The Restricted Stock shall be entered in book entry form or evidenced
by certificates held in custody by the Company or its designee, as determined by
the Company in its sole discretion.

Section 1.2 – Consideration to the Company. As partial consideration for the
issuance of the Restricted Stock by the Company, Holder agrees to render
faithful and efficient services to the Company or a Subsidiary, with such duties
and responsibilities as the Company shall from time to time prescribe. Nothing
in this Award Agreement or in the Plan shall confer upon Holder any right to
continue in the employ of the Company or any Subsidiary, or as a director of the
Company, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which are hereby expressly reserved, to discharge
Holder at any time for any reason whatsoever, with or without cause, except to
the extent expressly provided otherwise in a written employment agreement
between Holder and the Company and any Subsidiary.

Section 1.3 – Adjustments in Restricted Stock. The Administrator may adjust the
Restricted Stock in accordance with the provisions of Section 12.3 of the Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE II

RESTRICTIONS

Section 2.1 – Forfeiture of Restricted Stock. Except as may be otherwise
provided pursuant to Company policy, a valid employment agreement or otherwise,
in each case as and to the extent applicable, in the event of Holder’s
Termination of Employment, any Restricted Stock (including, without limitation,
any cash, securities or other property subject to Section 2.5) that has not
vested as of the date of the Termination of Employment shall thereupon be
forfeited and surrendered by Holder and transferred and delivered by Holder to
the Company for no consideration (the “Forfeiture Restriction”). For purposes of
this Award Agreement, the “Restrictions” shall mean the Forfeiture Restriction
and the restrictions on sale or other transfer of the Restricted Stock and other
restrictions as set forth in this Article II.

Section 2.2 – Transferability of the Restricted Stock. Except as provided
herein, Holder (and Holder’s legal representative) shall not sell, exchange,
transfer, alienate, hypothecate, pledge, encumber or assign the Restricted Stock
subject to the Forfeiture Restriction, or any interest or right with respect
thereto. Neither the Restricted Stock subject to the Forfeiture Restriction nor
any interest or right therein or part thereof shall be liable for the debts,
contracts, or engagements of Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that, this Section 2.2 shall not prevent transfers subject to the
consent of the Administrator, pursuant to a DRO.

Section 2.3 – Legend. Any share certificate(s) evidencing the Restricted Stock
issued hereunder (or any account or other evidence representing the Restricted
Stock issued hereunder) shall be endorsed with the following legend (in addition
to any legend required under applicable state securities laws):

THE SECURITIES REPRESENTED BY THIS [CERTIFICATE] [ACCOUNT] ARE SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFER AND FORFEITURE RESTRICTIONS HELD BY THE COMPANY
AS SET FORTH IN A NOTICE OF GRANT AND SIGNATURE PAGE AND AWARD AGREEMENT BETWEEN
THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY. SUCH TRANSFER RESTRICTIONS AND FORFEITURE RESTRICTIONS ARE
BINDING ON TRANSFEREES OF THIS RESTRICTED STOCK.

Section 2.4 – Lapse of Restrictions.

(a) As of the date of issuance under Section 1.1, all of the Restricted Stock
shall be subject to the Restrictions. Subject to Section 2.1 and the terms and
conditions of the Plan, and except as may be otherwise provided pursuant to
Company policy, a valid employment agreement or otherwise, in each case as and
to the extent applicable, the Restrictions shall lapse as to the number of
shares of Restricted Stock specified in the Notice of Grant and Signature Page,
on the date or dates, or upon satisfaction of the condition or conditions,
specified therein.

(b) Upon the lapse of the Restrictions on the Restricted Stock (or portion
thereof), the Company may, in its sole discretion, cause new certificates (or
accounts or other evidence representing the Restricted Stock issued hereunder)
to be issued with respect to such Restricted Stock and delivered to Holder or
his legal representative, free from the legend provided for in Section 2.3 and
of any of the other Restrictions. Notwithstanding the foregoing, no such new
certificate, account or other evidence shall be delivered to Holder or his legal
representative unless and until Holder or his legal

 

3



--------------------------------------------------------------------------------

representative shall have paid to the Company in cash the full amount of all
federal, state and local withholding and employment taxes applicable to the
taxable income and wages of Holder resulting from the award of the Restricted
Stock or the lapse of the Restrictions, or Holder has otherwise provided for the
tax withholding required with respect to the issuance, vesting or payment
pursuant to this Restricted Stock award in accordance with Section 3.8.

Section 2.5 – Restrictions on Distributions, etc. In the event that any dividend
or other distribution (including ordinary cash dividends, and whether in the
form of Common Stock, other securities, or other property), or other
distribution by reason of any recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-off, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, or issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar transaction or event, is paid, issued, exchanged or
distributed in respect of Restricted Stock, such new or additional or different
shares or securities or property (including cash) which are attributable to
Holder in his capacity as the owner of the Restricted Stock then subject to
Restrictions, shall be considered to be Restricted Stock and shall be subject to
all of the Restrictions, unless the Administrator shall, in its discretion,
otherwise provide.

ARTICLE III

OTHER PROVISIONS

Section 3.1 – Administration. The Administrator shall have the power to
interpret the Plan and this Award Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith, to interpret, amend or revoke any such rules and to amend this Award
Agreement, provided that the rights or obligations of Holder are not affected
adversely. All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon Holder, the
Company and all other interested persons. No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or the Restricted Stock award.

Section 3.2 – Conditions to Issuance of Stock Certificates. The Restricted Stock
may be either previously authorized but unissued shares or issued shares which
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue the Restricted Stock
or issue or deliver any certificate or certificates (or any account or other
evidence representing issuance) for shares of Common Stock or other cash, stock
or other property pursuant to this Award Agreement prior to fulfillment of all
of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed, if applicable; and

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, if
applicable, or the receipt of further representations from Holder as to
investment intent or completion of other actions necessary to perfect
exemptions, as the Administrator shall, in its absolute discretion, deem
necessary or advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

 

4



--------------------------------------------------------------------------------

(d) The lapse of such reasonable period of time as the Administrator may from
time to time establish for reasons of administrative convenience; and

(e) The receipt by the Company of payment of any applicable withholding tax in
accordance with Section 3.8.

Section 3.3 – Rights as Stockholder. Except as otherwise provided herein
(including in Section 2.5), Holder shall have all the rights of a stockholder
with respect to the Restricted Stock, including the right to vote the Restricted
Stock and the right to receive all dividends or other distributions paid or made
with respect to the Restricted Stock, subject to Section 2.5.

Section 3.4 – Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to Holder shall be addressed to him at the
address given beneath his signature hereto. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to Holder
shall, if Holder is then deceased, be given to Holder’s personal representative
if such representative has previously informed the Company of his status and
address by written notice under this Section 3.4. Any notice shall be deemed
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

Section 3.5 – Titles and Construction. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement. This Agreement shall be administered,
interpreted and enforced under the internal laws of the State of New Jersey,
without regard to conflicts of laws thereof.

Section 3.6 – Conformity to Securities Laws. Holder acknowledges that the Plan
and this Award Agreement are intended to conform to the extent necessary with
all provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3) and to such approvals by any listing, regulatory or
other governmental authority as may, in the opinion of counsel for the Company,
be necessary or advisable in connection therewith. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Restricted Stock
are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan, this Award
Agreement and the Restricted Stock shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

Section 3.7 – Section 83(b) Election. Holder understands that Section 83(a) of
the Code taxes as ordinary income the difference between the amount, if any,
paid for the shares of Common Stock and the Fair Market Value of such shares at
the time the Restrictions on such shares lapse. Holder understands that,
notwithstanding the preceding sentence, Holder may elect to be taxed on the Date
of Grant, rather than at the time the Restrictions lapse, by filing an election
under Section 83(b) of the Code (an “83(b) Election”) with the Internal Revenue
Service within 30 days of the Date of Grant. In the event Holder files an 83(b)
Election, Holder will recognize ordinary income in an amount equal to the
difference between the amount, if any, paid for the shares of Common Stock and
the Fair Market Value of such shares as of the Date of Grant. Holder further
understands that an additional copy of such 83(b) Election form should be filed
with Holder’s federal income tax return for the calendar year in which the date
of this Agreement falls. Holder acknowledges that the foregoing is only a
summary of the effect of United States federal income taxation with respect to
the award of Restricted Stock hereunder, and does not purport to be complete.
HOLDER FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT

 

5



--------------------------------------------------------------------------------

RESPONSIBLE FOR FILING HOLDER’S 83(b) ELECTION, AND THE COMPANY HAS DIRECTED
HOLDER TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE
CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH
HOLDER MAY RESIDE, AND THE TAX CONSEQUENCES OF HOLDER’S DEATH.

Section 3.8 – Tax Withholding. The Company shall be entitled to require payment
in cash or deduction from the shares of Common Stock issued under this
Restricted Stock award or other compensation payable to Holder of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, vesting or payment pursuant to this Restricted Stock award. Except as
otherwise provided by the Administrator in its discretion, in satisfaction of
the foregoing requirement, the Company shall withhold shares of Common Stock
issued under this Restricted Stock award and Holder hereby elects to transfer
and deliver to the Company such shares of Common Stock having a Fair Market
Value equal to the sums required to be withheld. Notwithstanding any other
provision of the Plan and this Award Agreement, the shares of Common Stock which
may be withheld with respect to the issuance, vesting or payment under this
Restricted Stock award in order to satisfy Holder’s federal and state income
taxes and payroll tax liabilities with respect to the issuance, vesting or
payment under this Restricted Stock award shall be limited to the number of
shares which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal and state income tax and payroll tax purposes that are
applicable to such supplemental taxable income.

Section 3.9 – No Entitlement or Claims for Compensation.

(a) Holder’s rights, if any, in respect of or in connection with Restricted
Stock awards or any other award is derived solely from the discretionary
decision of the Company to permit Holder to participate in the Plan and to
benefit from a discretionary award. By accepting this Restricted Stock award,
Holder expressly acknowledges that there is no obligation on the part of the
Company to continue the Plan and/or grant any additional awards to Holder. This
Restricted Stock award is not intended to be compensation of a continuing or
recurring nature, or part of Holder’s normal or expected compensation, and in no
way represents any portion of a Holder’s salary, compensation, or other
remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.

(b) Neither the Plan nor this Restricted Stock award or any other award granted
under the Plan shall be deemed to give Holder a right to remain an Employee,
Consultant or Director of the Company, a Subsidiary or parent or any other
affiliate. The Company and its Subsidiaries, parents and affiliates, as
applicable, reserve the right to Terminate the Consultancy, Directorship or
Employment of Holder, as applicable, at any time, with or without cause, and for
any reason, subject to applicable laws, the Company’s Certificate of
Incorporation and Bylaws and a written employment agreement (if any), and Holder
shall be deemed irrevocably to have waived any claim to damages or specific
performance for breach of contract or dismissal, compensation for loss of
office, tort or otherwise with respect to the Plan, this Restricted Stock Unit
award or any outstanding award that is forfeited and/or is terminated by its
terms or to any future award.

Section 3.10 – Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Holder’s current or future
participation in the Plan by electronic means or to request Holder’s consent to
participate in the Plan by electronic means. Holder hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

DEFINITIONS

All capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Plan. The masculine pronoun shall include the
feminine and neuter, and the singular the plural, where the context so
indicates.

EXHIBIT 1-B

AMENDMENT AND RESTATEMENT OF 2001 INCENTIVE AWARD PLAN

Provided separately

 

7